IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 99-40475
                            c/w No. 99-40477


UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,
versus

ERIC JEROME RELIFORD,

                                            Defendant-Appellant.
                          --------------------
             Appeal from the United States District Court
                   for the Eastern District of Texas
                         USDC No. 1:98-CR-67-1
                          --------------------
                              March 1, 2000

Before KING, Chief Judge, and DAVIS and BENAVIDES, Circuit
Judges.

PER CURIAM:*

     The Federal Public Defender appointed to represent Eric

Jerome Reliford has moved to withdraw and has filed a brief as

required by Anders v. California, 386 U.S. 738 (1967).       Reliford

has received a copy of counsel’s motion and brief but has not

filed a response.     Our independent review of the brief and the

record discloses no nonfrivolous issue for appeal.       Accordingly,

counsel’s motion for leave to withdraw is GRANTED, counsel is

excused from further responsibilities herein, and the APPEAL IS

DISMISSED.     See 5TH CIR. R. 42.2.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.